Opinion issued May 30, 2002






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-01012-CV
____________

INTERNET WATERWAY, INC.,  Appellant
V.
ROBERT SILVERS, INDIVIDUALLY AND D/B/A RLS INVESTMENTS,  Appellee



On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No. 0017735



O P I N I O N
 The Court today considered the joint motion to dismiss appeal with prejudice filed by
appellant, Internet Waterway, Inc. and appellee Robert Silvers, individually and d/b/a RLS
Investments.  The motion is granted and this appeal is dismissed.  Tex. R. App. P. 42.1(a). 
All pending motions in this appeal are overruled as moot.  The Clerk is directed to issue
mandate immediately.  Tex. R. App. P. 18.1.
PER CURIAM

Panel consists of Chief Justice Schneider and Justices Hedges and Nuchia. 
Do not publish. Tex. R. App. P. 47.